 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    AUBREY C. AVERY, JR.,                                    Case No. 2:16-cv-01774-GMN-GWF
 8                                           Plaintiff,
             v.                                                           ORDER
 9
      LAS VEGAS METRO POLICE
10    DEPARTMENT, et al.,
11

12                                       Defendants.
13

14          This matter is before the Court on Plaintiff’s Motion for USM-285 Forms to be Mailed to
15   Plaintiff (ECF No. 40). Upon review and consideration and with good cause appearing therefor,
16   the Court grants Plaintiff’s request. Accordingly,
17          IT IS HEREBY ORDERED that Plaintiff’s Motion for USM-285 Forms to be Mailed to
18   Plaintiff (ECF No. 40) is granted. Plaintiff shall have until fourteen (14) days from the date of
19   this Order to furnish the requisite USM-285 forms to the U.S. Marshall at 333 Las Vegas Blvd.
20   South, Suite 2058, Las Vegas Nevada 89101
21          IT IS FURTHER ORDERED that the Clerk of the Court shall mail four (4) USM-285
22   forms to Plaintiff along with a copy of the instant Order.
23          Dated this 14th day of March, 2019.
24

25
                                                              GEORGE FOLEY, JR.
26                                                            UNITED STATES MAGISTRATE JUDGE
27

28
                                                          1
